PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/439,037
Filing Date: 12 Jun 2019
Appellant(s): PERVAN et al.



__________________
Travis D. Boone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
With regard to independent claim 2, as noted previously, Annand teaches standard methods for making a composite panel, wherein a common mixture of wood fiber/pigment/silica fillers & resin binder are applied to one or both surfaces of a core (i.e., as face & balancing layers for the similarly filler/binder core), and then the composite is cured under heat and pressure in the usual manner.  While Annand does not expressly disclose that said wood fiber fillers are “pre-coated with an at least partially cured binder”, a reading of Applicant’s disclosure reveals that this limitation refers merely to fillers which have been obtained by grinding up other common, composite wood fiber/resin panels.
Such a step of obtaining one’s filler material via recycling scrap panel material (i.e. ground-up filler formed from rejected panels, or trimmed edge components which were machined away in post-processing steps while shaping a finished panel) would have been prima facie obvious, in order to predictably save on filler costs, or to reduce waste generation.  Further, Persson was cited, as it expressly teaches sourcing filler 
While Applicants have argued that Persson does not expressly disclose a step of sourcing recycled (“pre-coated”) wood filler particles for composite laminate flooring for use in a “surface layer”, such is not required in the rejection – the claimed limitations of applying a mix of wood fiber filler particles, pigments, wear resistant particles and binders for use as a surface layer atop a core were already taught by Annand.  And as noted, it would further have been obvious to source said wood filler for said surface layer mix from ground laminate flooring scrap, as recycling these materials for filler was conventional in this art (as noted for example by Persson), in order to save on material costs, thus meeting the broadly claimed invention.  Whereas Applicants primarily assert that Persson does not recite placing such recycled filler materials into surface layers per se, Examiner reiterates that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Indeed, when making a mix of binders & fillers to apply a surface layer atop a (similarly binder/filler) core in the usual manner, sourcing any of the filler in any of the layers in such a composite panel from recycled materials would have been straightforwardly obvious for one of ordinary skill in this art.  This would be true whether applied to the recycled filler in the surface layer of instant claim 2, or the recycled filler in the core layer of instant claim 10.  It was conventional at the filler).  Further, Persson was cited as an example of prior art in this same field which explicitly sources ‘pre-coated’ wood fiber filler from rejected composites.  Applicants’ arguments & Affidavit do not refute this prima facie finding, and also fail to set forth any case for why one of ordinary skill would supposedly not interpret Persson’s well-known motivation to recycle scrap material for composite filler as being useful for “surface layers”.  Arguments against strict bodily incorporation are not persuasive as such is not relied upon for the rejection.  Similarly, arguments against putting the core mixture of one reference onto the core of another reference are moot as such is not relied upon for the rejection.
While Applicants have also submitted a declaration asserting unexpected results, it has been considered, but is unpersuasive, as the totality of Applicants’ rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.  First, it is not clear that it would constitute an “unexpected result” that a mix requires less binder to form a satisfactory, homogenous panel if its filler material already also comprises binder.  Rather, it seems that this is what one of ordinary skill in this art would expect: if a given type of filler such as wood fiber must be interacted with a given amount of binder in order to produce a desired result, and said filler has already interacted with such a binder once in the same type of manufacturing process, then such a pre-

For the above reasons, it is believed that the rejections should be sustained.

/John Blades/	
Patent Examiner Art Unit 1746

Conferees:
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                   
                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.